Citation Nr: 1205337	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-30 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island



THE ISSUE

Whether the appellant is an eligible surviving spouse for the purpose of receiving VA death benefits. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from January 1965 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Providence, Rhode Island Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran and the appellant were married in October 2007.

2.  The Veteran died in March 2008.

3.  The appellant and the Veteran were married less than one year prior to his death.  No children were born to the couple during the marriage or prior to the marriage and it is not shown that the Veteran and the appellant were in a common law marriage prior to October 2007.

4.  The appellant was not married to the Veteran before or during his period of military service, nor was she married to him anytime during the 15 years following his service. 


CONCLUSION OF LAW

The criteria for recognition of the appellant as an eligible surviving spouse for the purpose of entitlement to VA death benefits are not met.  38 U.S.C.A. § 1304 (West 2002); 38 C.F.R. §§ 3.1(j), 3.5(a)(1), 3.50, 3.54 (2011)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not applicable to the instant claim because it turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  The Board therefore finds that any possible deficiency in VA's VCAA notice or development action constitutes harmless error.

II.  Factual Background

The evidence indicates that the Veteran and the appellant were married in October 2007.  

The Veteran's death certificate shows that he died in March 2008 from a stroke with hemorrhage and uncal herniation.  In April 2008, the appellant filed a claim for dependency and indemnity compensation.   

In a June 2008 administrative decision, the RO noted that the Veteran and the appellant were married on October 11, 2007 and that the Veteran passed away on March [redacted], 2008.  The RO also found that a common law marriage could not be established prior to the ceremonial marriage based on the evidence of record because the appellant had not provided any of the evidence needed to make that determination.  
In a July 2008 letter, the appellant indicated that she and the Veteran had been in a relationship since September 2003 and had had the intention of being married since their engagement in June 2005.  Their original wedding date had been set for August 2006 but due to several exceptional immigration circumstances that were completely out of their control, they were not able to be married until October 2007.  The appellant noted that at the time of their fiancé visa in May 2006, they were advised that the whole process would take approximately four months but unfortunately this was not the case and the application was not fully processed until June 2007.  Additionally, the appellant reported that the American Embassy in London mislaid her medical papers, which also added a further delay.  

The appellant indicated that she made several life changing decisions in order to be married to the Veteran, which included leaving her home and her two adult children in the United Kingdom.  She noted that she did not take the decision lightly but felt comfortable marrying the Veteran knowing that they had already invested four wonderful years into their relationship and would spend many more happy years together.  

The appellant reported that although she was currently working, she inevitably stood to lose the condominium home where she resided with the Veteran before his death and where she continued to reside, due to financial hardship.  She indicated that the Veteran was extremely proud of the fact that in the event of his death, the appellant would be well cared for from his Veteran's pension.  However, sadly she was being denied widows benefits based on being married for a total of nine months (as opposed to at least a year).  

In a July 2008 statement, the Veteran's brother indicated that it was not until 2003, after meeting the appellant, that the Veteran found happiness.  He noted that the appellant had moved to the U.S. in 2004.  The Veteran subsequently proposed and in June 2005, they had planned a wedding to be held in 2006.  Unfortunately due to red tape, they were not able to have the wedding until 2007.  The Veteran's family had never seen him so happy as when the appellant had become his wife.  The brother believed that the appellant was entitled to the Veteran's pension.

III.  Law and Regulations

VA death benefits, including dependency and indemnity compensation (DIC) or death pension, may be paid to an eligible surviving spouse.  DIC is a payment made by VA because of a service-connected death occurring after December 31, 1956.   38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).  Death pension is a payment made by VA because of a non-service connected death.  38 C.F.R. § 3.3.  Receipt of death pension generally requires service by the Veteran of 90 days or more during a period of war.  38 C.F.R. § 3.3(b).     

"Spouse" is defined as by regulation as "a person of the opposite sex whose marriage to the veteran meets the requirements of [38 C.F.R.] § 3.1(j)."  38 C.F.R. 
§ 3.50(a).  38 C.F.R. § 3.1(j) defines "marriage" as "a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  Id.  A "surviving spouse" is defined as a member of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death and who (1) lived with the Veteran continuously since the time of the parties' marriage to the date of the Veteran's death, unless there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and (2) except as provided in 38 C.F.R. § 3.55 (pertaining to certain terminations of subsequent marriages), has not remarried and has not held him or herself out to the public as the spouse of a member of the opposite sex with whom he or she was then cohabiting.  38 C.F.R. 
§ 3.50 (b).

DIC may be paid to a surviving spouse if the marriage to the Veteran occurred before or during his or her service or, if the marriage took place after service, if (1) the claimant married the Veteran before the expiration of 15 years after the period of service in which the injury or disease that caused the Veteran's death was incurred or aggravated, or (2) the claimant was married to the Veteran for 1 year or more prior to the Veteran's death, or (3) the claimant was married to the Veteran for any period of time if a child was born to the marriage or was born to the couple before their marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54.

Similarly, death pension may be paid to a surviving spouse of a Veteran with qualifying service (i.e. at least 90 days during a period of war) if the marriage took place before or during his service, or, if the marriage took place after service, if the claimant married the Veteran (1) at least 1 year or more prior to the Veteran's death, or (2) the claimant was married to the Veteran for any period of time if a child was born to the marriage or was born to the couple before their marriage or (3) the appellant and the Veteran were married prior to an applicable delimiting date (which has no application under the facts of this case).  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54.

IV.  Analysis

In the instant case, the record clearly shows that the appellant and the Veteran were married in October 2007 and that the Veteran died in March 2008.  Thus, the couple did not marry at least one year prior to the Veteran's death, within fifteen years prior to the Veteran's separation from service in April 1970 or prior to January 2, 2001.  Additionally, no children were born to the couple either during the marriage or before the marriage.  Consequently, although the appellant meets the regulatory definition of a surviving spouse under 38 C.F.R. § 3.50, she is not eligible for VA DIC or death pension benefits due to the timing of her marriage to the Veteran.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54.

The Board notes that the appellant and the Veteran were married in Rhode Island and lived in Rhode Island, and that Rhode Island recognizes common law marriage.  However, the evidence of record does not show that prior to October 2007, the actions of the appellant and the Veteran were "of such a character as to lead to a belief in the community that they were married."  See Demelo v. Zompa, 844 A.2d 174, 177.  In this regard, prior to October 2007, there is no evidence that they cohabitated, declared that they were married or were thought by friends and family to be married.  Id.  There is also no evidence prior to October 2007 that they filed a joint tax return, had a joint bank account, jointly owned property or otherwise listed themselves as married on any official documents.  That is there is no evidence, including statements from friends or family, that they held themselves out to the community to be married prior to the date of the ceremony.  The intent to have married earlier is not controlling.  Thus, it is not established that the Veteran and the appellant were in a marriage, common law or otherwise, prior to October 2007.  38 C.F.R. § 3.1(j). 

The Board sympathizes with the appellant's testimony that she truly loved the Veteran and would have married him earlier if not for immigration delays.  However, the Board is bound by the applicable law and regulations.  There are no pertinent exceptions to the law indicated, and although Rhode Island does recognize common law marriages, it is not shown that the appellant and the Veteran entered into such a marriage prior to October 2007.  Accordingly, as the timing of the marriage of the appellant and the Veteran does not meet the applicable criteria for receipt of DIC or death pension, the appellant is not an eligible surviving spouse for purpose of receiving such benefits.  
      


	(CONTINUED ON NEXT PAGE)



ORDER

The appellant is not an eligible surviving spouse for the purpose of receiving VA death benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


